UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7498



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN D. DORSEY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-98-214-MJG, CA-03-1999-MJG)


Submitted:   February 13, 2004             Decided:   March 3, 2004


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin D. Dorsey, Appellant Pro Se. Donna Carol Sanger, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Kevin D. Dorsey, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).         An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s resolution of his

constitutional      claims     is   debatable   or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 684 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Dorsey has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are   adequately    presented      in   the

materials     before   the    court   and   argument    would    not    aid   the

decisional process.



                                                                       DISMISSED